Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about May 17, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted assault in the second degree, and imposed a conditional discharge, unanimously affirmed, without costs.
The fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Although appellant introduced photographs that purportedly *177contradicted the victim’s testimony, these photographs were not shown to have accurately depicted the crime scene at the time in question. Furthermore, the victim’s injuries were consistent with his account of the manner in which the crime was committed. Concur — Nardelli, J.P., Andrias, Saxe, Williams and Marlow, JJ.